3/15/2020                              (4) Inbox 140-1
            Case 4:18-cv-00247-ALM Document      | jasonleevandyke@protonmail.com
                                                            Filed 03/15/20 Page   | ProtonMail
                                                                                          1 of 2 PageID #: 3522


 Fwd: McGibney murder plot
 Received: Sunday, March 15, 2020 12:35 PM

 From: James McGibney james@bullyville.com

 To: Jason L. Van Dyke jasonleevandyke@protonmail.com



 ---------- Forwarded message ---------
 From: Tom Retzlaff <retzlaff@texas.net>
 Date: Sun, Mar 15, 2020, 12:26 PM
 Subject: Re: McGibney murder plot
 To: <evan@stonevaughanlaw.com>
 Cc: <legal@bullyville.com>, <james@viaview.com>, <jay@criminal-lawyer.me>


 Hey, Stone! Your client has just been identified in federal court papers as being involved in a plot to murder me,
 murder Jeff Dorrell, murder Deb Armintor, and murder state bar prosecutor Kristin Brady.

 An FBI informant has audio recordings and the government has Van Dyke's computers, emails, phone records, text
 messages, and social media - all showing your client feeding Van Dyke information and encouragement. Recall
 last summer that your client was specifically identified as hiring a private investigator in Phoenix to get documents
 and information on me and my fucking daughter. Caught red handed, he was.

 You know who else was found to have been communicating with Van Dyke? You, asshole!!

 Guess how long it will be until Judge Cosby hears about this, you motherfuckers.

 Please tell us all again how McGibney is an innocent victim in all of this, bitch.



 Tom Retzlaff

 From: retzlaff@texas.net
 Sent: October 17, 2019 1:31 PM
 To: evan@stonevaughanlaw.com
 Cc: legal@bullyville.com
 Subject: Re:


 Stone,

 As you may recall, I served a subpoena upon GoDaddy five years ago in an Arizona lawsuit I filed against Jay
 Leiderman for defamation for things he said about me on social media. That subpoena was to get the registration
 records from GoDaddy regarding the purchase and creation of websites such as JeffreyDorrell.com, which were
 used to post photo shopped and defamatory content for the express purpose of harming Mr Dorrell"s law practice
 and clients.

 Leiderman and McGibney then "anonymously" hired a local attorney in Scottsdale to try to quash the subpoena.
 Unfortunately for them, GoDaddy had already responded.

 And now what do you think Judge Cosby is going to do tomorrow, you dumb motherfuckers???

 See ya in court.



https://mail.protonmail.com/inbox/KkMCqTwxd699Q-2o-vKPsDXyh0PW1kLJIN9Sqzogqnd0AExbKtnU3EK-lJbUukcD3IP5Tn9pD7XEn7Exi-KqkQ==   1/2
3/15/2020                              (4) Inbox 140-1
            Case 4:18-cv-00247-ALM Document      | jasonleevandyke@protonmail.com
                                                            Filed 03/15/20 Page   | ProtonMail
                                                                                          2 of 2 PageID #: 3523
 Tom Retzlaff

  From: retzlaff@texas.net
  Sent: September 17, 2019 9:33 AM
  To: evan@stonevaughanlaw.com
  Cc: legal@bullyville.com
  Subject:


 I would have come up and said hi yesterday. But the sheriff was very specific about wanting to keep y'all separated
 from me. After all, it was your client who attacked me and is a fucking crazy person with Zero self control.

 You wanting an escort to your car was just a tad dramatic, don't you think? After all, you are the one hanging out
 with Nazis and Proud Boys shit.

 Speaking of Nazis - wow. That hearing in Denton was as weird as any I've seen before.


 I would hope by now that after a good night's sleep that reality has set in for McGibney. Even the most clueless of
 observers can read the writing on the wall. Why else was Cosby so insistent on wanting to make a record and lay
 the necessary foundation? (Which he told you he was doing several times!) If he was going to rule your way, it
 would have been over in 15 minutes yesterday and Jeff and I could have had a

 But, no. You get an unasked for deposition of Rauhauser so you can ask your two questions (big fucking deal), and
 we get to all come back to wonderful Ft Worth in 45 days and Cosby will issue his order giving us as much, if not
 more, than what we asked for.

 Your client will demand you appeal (has he yet paid you for all your previous work yet), and we both know that
 Justice Bonnie can only rule one way as the foundation has been properly laid and no rubber stamp was used.
 And I don't really give a shit. One of the advantages of having a rich family and plenty of free time.

 Please spend more time talking about my daughter. And don't forget to bring up your FBI claims, too!! (And how's
 that working for ya, bitch?). Please more doxing, fail or other wise. Oh, and be certain to mention John Morgan a
 few more times and the conspiracy with Jeff and myself. Because if there was one big take away from what we all
 saw yesterday, it's that Judge Cosby really and truly does give two shits about that stuff!

 Seriously. Right?


 "Delaying the inevitable"

 His final words from the bench yesterday. Yeah. Cosby is correct as that pretty much sums everything up at this
 point. And I hope you have taken this opportunity to have a realistic conversation with McGibney.

 Or don't and just continue to give Jeff and myself yet more evidence of Aggravating factors for Judge Cosby to use
 when making his record so as to appease his good friend Bonnie.

 McGibney and his troll Army / Catty Idiot can tweet all the dox they want (fail or otherwise), all the little photo
 shopped pics they can, and spin their nonsense. It truly does not matter as the inevitable is truly inevitable.

 That's why it's called "inevitable"!




 Tom




https://mail.protonmail.com/inbox/KkMCqTwxd699Q-2o-vKPsDXyh0PW1kLJIN9Sqzogqnd0AExbKtnU3EK-lJbUukcD3IP5Tn9pD7XEn7Exi-KqkQ==   2/2
